DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 5,461,794).

With respect to claim 1, Huang discloses an alignment tool for positioning a graphic on a substrate, comprising a T-shaped center bar (20) having a base vertically disposed and a collar plate (30) laterally disposed at a top end of the base, a slot (60) defined along a longitudinal length of the base; a width bar (10) dimensioned to laterally extend across a width of the substrate (Figure 2), an alignment slot (11) defined at a midpoint of the width bar and extending transversely across the width bar; and a rod (140) configured to be received in each of the slot and the alignment slot to slidably retain the width bar in a squared orientation relative the T-shaped center bar.  

Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re Schreiber, 44 USPQ2d 1429 ( Fed. Cir. 1997 ).

Regarding claim 8, the method of placing a graphic on a substrate, comprising the step of placing an alignment tool on the substrate, the alignment tool having a T-shaped center bar (20), a base (20) vertically disposed, a collar plate (30) laterally disposed at a top end of the base, and a slot (60) defined along a longitudinal length of the base; placing a rod (140) in the slot; and slidably joining a width bar (10), dimensioned to laterally extend across a width of the substrate, by receiving the rod (140) in an alignment slot defined at a midpoint of the width bar and extending transversely across the width bar (Figure 2) will be achieved by the regular operation of Huang.

In regards to claim 9, the method further comprising the step of sliding the width bar (10) along the longitudinal length of the base to obtain a desired placement of the graphic on the substrate (See Figures 3 – 5) will be achieved by the regular operation of Huang.
  

Allowable Subject Matter

Claims 2 – 7 and 10 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2 – 7 are allowable over the Prior Art of Record because it fails to teach or suggest a graphic alignment further comprising a logo grid having an alignment grid disposed on a surface, and at least one grid slot defined along a vertical orientation of the logo grid; and at least one grid alignment rod, configured to be received in each of the slot and the grid slot to slidably retain the logo grid in a squared orientation relative the T-shaped center bar in combination with the remaining limitations of the claims.

Claims 10 – 12 are allowable over the Prior Art of Record because it fails to teach or suggest a method further comprising slidably joining a logo grid with the base of the T-shaped center bar via a grid rod received in the slot and at least one grid slot defined in the logo grid in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Romero et al. (Us 9,635,907)
Allen (US 8,112,898)
Wilkinson (US 5,860,219)
Roberts (US 2,872,735)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 27, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861